UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 333-171041 Passionate Pet, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4135824 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 18871 Teller Ave. Irvine, CA (Address of principal executive offices) (Zip Code) (949) 851-0777 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo x The number of shares outstanding of the Registrant’s Common Stock on May 20, 2011 was 18,650,000. PASSIONATE PET, INC. FORM 10-Q Page INDEX SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Balance Sheets as of March 31, 2011 and September 30, 2010 2 Statements of Operations for the Three and Six Months ended March 31, 2011 and 2010 3 Statements of Cash Flows for the Six Months ended March 31, 2011 and 2010 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 1 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Passionate Pet, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, September 30, Assets Current assets: Cash $ $ Inventories Prepaid expenses Total current assets Property and equipment, net Other assets: Security deposits Total Assets $ $ Liabilities and Stockholder's (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related party Accrued expenses Accrued expenses, related party Deferred rent obligation Officer loan, related party Current maturities of capital lease obligations payable Current maturities of notes payable Total current liabilities Capital lease obligations payable Notes payable Total Liabilities Stockholder's Equity (Deficit): Preferred stock, $0.001and no par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 and no par value, 90,000,000 shares authorized; 18,000,000 shares issued and outstanding Additional paid in capital Accumulated (deficit) ) ) Total Stockholder's Equity (Deficit) ) ) Total Liabilities and Stockholder's Equity (Deficit) $ $ See accompanying notes to financial statements. 2 Passionate Pet, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months For the Six Months ended March 31, ended March 31, Revenue: Sales of services $ Discounts on sales of services ) Merchandise sales Discounts on merchandise sales - ) ) ) Wholesale sales - - - Total net revenues Cost of merchandise sales and occupancy costs Cost of services sales Gross (loss) Expenses: Advertising - General and administrative Professional fees Salaries and wages Total operating expenses Net operating (loss) Other income (expense): Interest income 34 1 44 15 Interest expense ) Total other income (expense) Net (loss) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) $ ) $ ) See accompanying notes to financial statements. 3 Passionate Pet, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months ended March 31, Cash flows from operating activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities: Depreciation and amortization expense Decrease (increase) in assets: Inventories ) Prepaid expenses Security deposits ) - Increase (decrease) in liabilities: Accounts payable Accounts payable, related party - Accrued expenses ) Accrued expenses, related party Deferred rent obligation Capital lease obligations payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from notes payable Proceeds from officer loan, related party Repayments on notes payable ) - Repayments on officer loan, related party ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash - beginning Cash - ending $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $
